White, Presiding Judge.
The complaint and information upon which the appellant was tried both named the party intended to be prosecuted as “ Clements Turner.” The evidence, verdict, and judgment are against “ Turner Clements.” There is nothing in the record to identify Clements Turner, the party prosecuted, with the appellant, who was convicted under the name of Turner Clements. The variance as presented in the record appears to be fatal.
We are furthermore of the opinion that the evidence wholly fails to support the verdict and judgment. The judgment is therefore reversed and the cause remanded.

Beversed and remanded.